PER curiam:
Por encomienda del Juez Presidente el Director Administrativo de los Tribunales llevó a cabo una in-vestigación de la conducta profesional del notario Fernando Cruz Tollinche. El Director nos ha rendido un informe del cual aparece que dicho notario violó la Ley Notarial al otor-gar varios affidavits sin dar fe de la verdad o reconocimiento de la firma que en ellos aparecía.
Surge de la investigación que el notario Cruz Tollinche llegó a un arreglo con la Línea Aérea Mexicana de Aviación mediante la cual éste proveía a Mexicana de Aviación de unas formas previamente firmadas por él y selladas con su sello notarial. En ocasiones el notario Cruz Tollinche estaba presente para firmar los affidavits pero no así en otras, pro-cediéndose en estas ocasiones a llamar por teléfono a la ofi-cina del notario para tomar el número del affidavit corres-pondiente. Si no se conseguía al notario se procedía a llenar con cualquier número el affidavit contando este procedimiento con la aprobación del notario Cruz Tollinche.
En vista de la conducta impropia que revelan los anterio-res hechos concedimos término al susodicho notario para que compareciera a mostrar causa, si alguna tuviere, por la cual *501no debía ser disciplinado. Oportunamente compareció y ad-mitió, representado por abogado, que él no demostró verda-dero celo profesional en el desempeño de sus funciones nota-riales.

Constituyendo su conducta una crasa y flagrante viola-ción a la Ley Notarial, se dictará sentencia suspendiendo al notario Fernando Cruz Tollinche del ejercicio del notariado.

El Juez Asociado Señor Irizarry Yunqué no interviene.